Citation Nr: 0108804	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  99-22 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals, post 
operative surgery of the right knee, currently rated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida in which an increased evaluation for 
residuals, post operative surgery of the right knee was 
denied.  


FINDING OF FACT

The veteran's residuals, post operative surgery of the right 
knee are manifested by severe varus and objective evidence of 
painful motion, instability, weakness and tenderness.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals, post operative surgery of the right knee are not 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5257 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The record does not indicate, the need to obtain any 
pertinent records, which have not already been associated 
with the claims folder and the veteran has been examined.  It 
is accordingly found that all relevant facts have been 
properly developed, and that the duty to assist him has been 
satisfied.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000). 

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

VA outpatient treatment records, dated March 1998 to October 
1999, show that the veteran was seen for complaints of right 
knee pain.  In August 1999 the examiner noted moderate valgus 
deformity and that the right knee was medially unstable.  The 
assessment was degenerative arthritis of the right knee.  The 
radiology report revealed moderate to severe osteoarthritis 
of the right knee.  In October 1999 the veteran requested a 
replacement knee brace.  

The VA examined the veteran in March 2000.  He described 
pain, weakness, stiffness, swelling, instability, 
fatigability, and lack of endurance.  The veteran stated that 
he was unable to flex his knee any greater than 90 degrees.  
He reported flare-ups about two to three times a month, 
abating after a few hours, utilizing ice.  The pain and 
swelling were the primary factors involved.  It was usually 
precipitated by walking and resting with ice alleviating the 
pain.

Upon examination there was severe varus of the right knee, 
and the knee was very unstable without the brace.  Under 
gravity, the range of motion was 10 degrees to 90 degrees.  
Nongravity motion with the veteran reclining did not improve 
this factor of the range of motion being 10 degrees to 90 
degrees.  The anterior cruciate the posterior cruciate, the 
medial and lateral collateral ligaments were intact but very 
painful when stretched.  The examiner was unable to identify 
any edema.  There was marked limping on the right on 
ambulation.  There was objective evidence of painful motion, 
instability, weakness and tenderness.  The ambulation was 
very slow with a brace in lace and a limp to the right.  The 
radiology report revealed severe osteoarthritis.  The 
diagnosis was severe osteoarthritis of the right knee with 
marked varus.  

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. 4.6 (2000).  
It should also be noted that use of terminology such as 
"mild" or "moderate" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. 4.2, 4.6 (2000).  

The Board notes that there is no evidence showing that the 
veteran has ankylosis in his right knee; therefore, the 
criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5256 are 
not for application.  Impairment of a knee involving 
recurrent subluxation or lateral instability is assigned a 30 
percent evaluation when severe, a 20 percent evaluation when 
moderate, and a 10 percent evaluation when slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

Limitation of knee flexion is assigned a 30 percent 
evaluation when the limitation is to 15 degrees, a 20 percent 
evaluation when limitation is to 30 degrees, a 10 percent 
evaluation when limitation is to 45 degrees, and a 
noncompensable evaluation when limitation is to 60 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of knee 
extension is assigned a 50 percent evaluation when the 
limitation is to 45 degrees, a 40 percent evaluation when the 
limitation is to 30 degrees, a 30 percent evaluation when the 
limitation is to 20 degrees, a 20 percent evaluation when 
limitation is to 15 degrees, a 10 percent evaluation when 
limitation is to 10 degrees, and a noncompensable evaluation 
when limitation is to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

The highest schedular rating that may be assigned for 
impairment of a knee involving recurrent subluxation or 
lateral instability (severe), or for limitation of knee 
flexion (limited to 15 degrees), is 30 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257 and 5260.  As the veteran's 
currently assigned 30 percent rating for his residuals, post 
operative surgery of the right knee is the highest schedular 
rating assignable for either instability or limitation of 
flexion, a higher schedular rating is not possible under 
Diagnostic Codes 5257 and 5260.  Furthermore, because right 
knee extension is not limited to 30 degrees or more, the 
Board finds no basis to grant an evaluation greater than 30 
percent for the right knee disability due to limitation of 
extension.  In addition, an evaluation in excess of 30 
percent is not warranted under the provisions of 38 C.F.R. 
§ 4.40 and 4.45 because all functional loss objectively 
confirmed to be due to the veteran's residuals, post 
operative surgery of the right knee is contemplated in the 30 
percent evaluation currently assigned.  



ORDER

An evaluation in excess of 30 percent for residuals, post 
operative surgery of the right knee is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

